Case 4:19-cr-00631 Document 12 Filed on 05/27/20 in TXSD Page 1 of 2

Unitey

Soy States

thern District outs
Fi LE D xag

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION MAY 27 a0

Davig J, Bradley

UNITED STATES OF AMERICA § Clerk OF Cours
§
V. § Criminal Number H-19-631S
§
§
CARLOS RUBEN RAMIREZ-MONROY §

MOTION TO UNSEAL INDICTMENT:

The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and the undersigned Assistant United
States Attorney, moves the Court for an order unsealing the Indictment as it applies to
the above named defendant in this case.

I.
The need for the indictment to remain sealed against this defendant no longer
exists. |
II.
The Government requests all documents sealed under this indictment relating
to Carlos Ruben Ramirez-Monroy be unsealed.
Respectfully submitted,
Ryan K. Patrick
United States Attorney
By: _/s/ Stuart A. Burns
STUART A. BURNS

Assistant United States Attorney
(713) 567-9580
Case -4:19-cr-00631 Document 12 Filed on 05/27/20:in TXSD Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
V. . Criminal Number H-19-631
$
CARLOS RUBEN RAMIREZ-MONROY §

ORDER
Having considered the Government’s Motion to Unseal in this case,
it is hereby ORDERED that the Indictment and all documents sealed under this

indictment that apply to Carlos Ruben Ramirez-Monroy are UNSEALED.

Dated , 2020.

 

LYNN N. HUGHES
UNITED STATES DISTRICT JUDGE
